Citation Nr: 0832174	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-28 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As a preliminary matter, the Board notes that, in an April 
1964 decision, the Board denied service connection for 
schizophrenia and in an unappealed November 1964 rating 
decision, the RO denied the veteran's application to reopen a 
claim of entitlement to service connection for schizophrenia.  
The veteran has since been diagnosed as having bipolar 
disorder, and in October 2005, he filed a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that a claim based on a diagnosis of a new mental 
disorder states a new claim for the purposes of jurisdiction.  
Id. at 402.  As such, the March 2006 rating decision 
represents the adjudication of a different claim and thus the 
Board agrees with the RO that the claim must be considered on 
a de novo basis.  See id.; see also Boggs v. Peake, 520 F.3d 
1330 (2007).

The veteran appeared and testified at a personal hearing in 
July 2008 before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  The veteran contends that his 
current, diagnosed, bipolar disorder was incurred in service 
and that he has suffered from its symptoms since separation 
from service.

The veteran's service medical records do not reveal any 
complaint, diagnosis or treatment for any psychiatric 
disorder.  Upon examination at entry into service, in May 
1950, and separation from service, in May 1954, the veteran 
was not found to have any psychiatric disorder.

A review of the claims folder reveals that the veteran was 
diagnosed with anxiety neurosis in December 1958 while at the 
Jackson County Jail by Dr. J.B.  The veteran was then 
admitted to the Mercywood Neuropsychiatric Hospital and 
treated for his psychiatric disorder by Dr. D.E. in December 
1958.  The veteran was diagnosed by Dr. D.E. with 
schizophrenia.  The veteran was subsequently treated as an 
inpatient at Mercywood Neuropsychiatric Hospital in March 
1959.  Thereafter the veteran was treated monthly in 1961 and 
from May 1962 to October 1962 by Dr. D.E.  The statement 
submitted by Dr. D.E. indicated that further medical records 
regarding the veteran's treatment were available; however, a 
review of the claims folder reveals that these records have 
not been obtained and associated with the claims folder.

In October 1962 the veteran was admitted to the VA Hospital 
in Ann Arbor, Michigan for treatment of a psychiatric 
disorder.  The veteran was diagnosed with chronic 
undifferentiated schizophrenia and was treated as an 
inpatient until May 1963.

A review of the claims folder reveals that the veteran was 
admitted to the Northville State Hospital in June 1965; 
however, records of this inpatient treatment have not been 
associated with the claims folder.

In December 1974 the veteran was admitted to the VA Hospital 
in Battle Creek, Michigan for treatment of a psychiatric 
disorder.  The veteran was diagnosed with schizophrenia and 
treated as an inpatient until September 1975.  The discharge 
note indicated that the veteran had previously been 
discharged from an earlier inpatient treatment at the 
hospital in November 1974.  A review of the claims folder, 
however, reveals that treatment records of the veteran's 
inpatient treatment ending in November 1974 are not 
associated with the claims folder.

In December 1999 the veteran was admitted to the Morton Plant 
Hospital for treatment of a psychiatric disorder.  The 
veteran was diagnosed with bipolar disorder and was 
discharged from treatment in January 2000.

Incomplete treatment records from the VA Medical Center in 
Bay Pines, Florida dated September 2004 to July 2008 have 
been associated with the claims folder.  In a treatment 
record dated in July 2005 the veteran was diagnosed with 
bipolar disorder, type 2.

In a VA physician's note, dated in July 2008, the veteran's 
physician reported that the veteran was diagnosed with 
bipolar disorder.  The physician indicated that the veteran's 
reported anxiety and depression right after discharge from 
service in 1954 "could be a mild version of his bipolar 
condition."  The physician rendered the opinion that the 
stress of service and the veteran's poor adjustment right 
after service led to the beginning of bipolar disorder.  The 
physician, however, indicated that the veteran's psychiatric 
disorder was officially diagnosed in 1956.  A review of the 
claims folder does not reveal any treatment records dated in 
1956.

The veteran has submitted the statements of his ex-wife and 
his ex-mother in law.  The veteran's ex-wife reported that 
that the veteran experienced nightmares with moaning, 
yelling, and thrashing about in bed, and hallucinations after 
separation from service.  The veteran's ex-mother in law 
indicated that the veteran behaved in an unusual manner after 
separation from service.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2007). In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  In light of the incomplete VA treatment 
records associated with the claims folder, the RO should 
attempt to obtain complete copies of the veteran's VA 
clinical records from the VA Hospital in Ann Arbor, Michigan, 
the VA Hospital in Battle Creek, Michigan, and the VA Medical 
Center in Bay Pines, Florida.

In addition, in light of the incomplete records regarding the 
veteran's psychiatric treatment by Dr. D.E. at Mercywood 
Neuropsychiatric Hospital, the lack of associated treatment 
records of the veteran's treatment at Northville State 
Hospital, and the indication in the VA consultation note, 
dated in July 2008, referencing diagnosis and treatment of a 
psychiatric disorder in 1956, attempts must be made to obtain 
these records.

Under the law, the Board is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In light of the above, 
further development is required because the medical evidence 
of record does not contain sufficient information to address 
the required legal inquiry, i.e., whether the veteran's 
current bipolar disorder is related to service.  Thus, it is 
incumbent on the Board to remand this matter to supplement 
the record prior to adjudicating these claims.  See Wallin v. 
West, 11 Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 
Vet. App. at 175; see also Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003).  On remand, the physician who prepared 
the July 2008 VA consultation note, or a suitable 
replacement, must opine as to whether it is at least as 
likely as not that the veteran's bipolar disorder is related 
to the veteran's active service and/or the veteran's reported 
symptomology within the first year after separation from 
service, accompanied by a rationale in support of the opinion 
impression.  The physician should comment upon her reference 
of a diagnosis of a psychiatric disorder in 1956 and upon the 
statements of the veteran's ex-wife and ex-mother in law.

Lastly, the Board notes that the veteran was granted 60 days 
from the July 22, 2008 personal hearing before the 
undersigned Veterans Law Judge to submit additional evidence.  
The veteran has since submitted a statement of his ex-wife.  
Any additional evidence that is submitted within 60 days 
period should be made part of the waiver that was signed by 
the veteran and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.)

1.  Attempt to obtain and associate with 
the claims file all VA treatment records 
pertaining to the veteran from the VA 
Hospital in Ann Arbor, Michigan, the VA 
Hospital in Battle Creek, Michigan, and 
the VA Medical Center in Bay Pines, 
Florida. 

2.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from Dr. D.E.; 
Mercywood Neuropsychiatric Hospital; and 
Northville State Hospital in Northville, 
Michigan.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  Associate all evidence submitted 
within the 60 day period following the 
veteran's July 22, 2008 personal hearing 
before the undersigned Veterans Law Judge 
with the claims folder.

4.    Send the veteran's claims folder to 
the physician who prepared the July 2008 
VA consultation report, and request that 
the physician prepare an addendum to the 
report commenting on the documents that 
led to the finding that the veteran was 
diagnosed with a psychiatric disorder in 
1956 and/or whether the finding was based 
only on the statements of the veteran's 
ex-wife and ex-mother in law.  If the 
physician reached the finding that the 
veteran had a psychiatric disorder in 
1956 based on medical records, those 
records should be identified.  If they 
are not on file, they should be located 
and associated with the claims folder.  

If the physician who prepared the 2008 VA 
consultation report is no longer employed 
by the VA or is unavailable, the file 
should then be forwarded to another VA 
physician for the preparation of the 
requested opinion.  The veteran need not 
be examined unless an examination is 
deemed necessary by the RO or the 
physician who would provide the opinion.

If a psychiatric examination is deemed 
necessary, all indicated testing should 
be accomplished.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
discuss the veteran's pertinent in-
service and post-service medical evidence 
of psychiatric disorder and his reported 
complaints of a continuity of psychiatric 
symptomatology since service and opine as 
to whether it is at least as likely as 
not that any psychiatric disorder found 
to be present, and particularly, bipolar 
disorder, is etiologically related to or 
had its onset during service or within 
the first year after separation from 
service.  The examiner should comment 
upon the July 2008 VA consultation note 
and the statements of the veteran's ex-
wife and ex-mother in law.  All findings 
and a complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

5.  Thereafter, readjudicate the 
veteran's claim.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and allowed an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



